t c no united_states tax_court american stores company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p purchased the stock of ls prior to purchasing ls p had negotiated with the federal trade commission to satisfy the antitrust concerns about the purchase shortly after p’s purchase of ls and day after the ftc entered its final consent order the state of california filed an antitrust suit in federal district_court objecting to p’s purchase of ls the state asked for various remedies including divestiture the district_court issued a temporary injunction prohibiting p from integrating the business operations of ls and p the district court’ss opinion was the subject of an appeal and was ultimately resolved by the supreme court thereafter p and the state settled the antitrust suit p incurred substantial legal fees in defending against the state’s antitrust suit those legal fees were deducted as ordinary and necessary business_expenses r disallowed those deductions based on r’s determination that the legal fees should be capitalized - - held p’s legal fees incurred in defending against the state’s antitrust suit arose out of and were incurred in connection with p’s acquisition of ls the origin of the state’s antitrust claim was p’s acquisition of ls p’s legal fees must be capitalized fredrick j gerhart kevin m johnson and thomas edward doran for petitioner mark h howard for respondent opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for its taxable years ending date and date respectively hereinafter referred to as the and tax years after concessions the only issue for decision is whether petitioner may deduct or must capitalize legal fees and costs legal fees incurred in defending an antitrust suit brought by the state of california subsequent to petitioner’s acquisition of lucky stores inc this case is before the court fully stipulated see rule the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner is an affiliated_group_of_corporations which annually files a consolidated federal_income_tax return american stores company american stores is the common parent of the affiliated_group and it filed the petition on behalf of all eligible members of the group pursuant to sec_1 income_tax regs at the time the petition was filed american stores a delaware corporation maintained its mailing address and principal office pincite east south temple salt lake city utah petitioner files its income_tax returns on the basis of a 52-53-week fiscal_year ending on the saturday nearest to each january petitioner prepared and filed the consolidated income_tax returns for its and tax years using the accrual_method of accounting by date american stores and its subsidiaries operated approximately big_number retail units in states during the and tax years petitioner principally engaged in the retail_sale of food and drug merchandise petitioner is one of the nation’s leading retailers operating combination drug food stores super drug centers drug stores and food stores petitioner sells both food and nonfood merchandise such as prescription drugs tobacco_products housewares health and beauty aids and sundry merchandise for home and family use petitioner maintains a substantial inventory for its various retail grocery and drug stores throughout the nation prior to its acquisition of lucky stores inc lucky stores petitioner conducted its activities through american stores’ wholly owned subsidiaries american super stores inc comprised of acme markets inc jewel food stores star market and jewel osco american food and drug inc comprised of skaggs alpha beta and buttrey food-drug american drug stores inc a nationwide drug chain and alpha beta company alpha beta during the tax_year american stores also acquired and commenced operations through lucky stores lucky stores operated food stores in california arizona nevada and florida acquisition of lucky stores in date the second and third largest grocery store chains in the state of california vons and safeway merged american stores determined that acquiring lucky stores would complement alpha beta’s operations in california on date american stores initiated a hostile takeover bid or tender offer for all the outstanding shares of lucky stores for dollar_figure per share tender offer at the time of the tender offer alpha beta stores constituted california's fourth largest retail grocery chain alpha beta operated supermarkets in california in northern california and in southern california lucky stores operated stores located throughout california and it was the largest grocery store chain in the state of california on date american stores amended its tender offer increasing the offer to dollar_figure for each lucky stores share this increase in price was attributable in part to competing bids by - - other companies interested in acquiring lucky stores on date the board_of directors for lucky stores approved the amended tender offer and a merger proposal with american stores ftc’s actions on date american stores gave notice of its intention to purchase all the stock of lucky stores to the federal trade commission ftc pursuant to the hart--scott-rodino antitrust improvements act of publaw_94_435 sec 90_stat_1390 codified pincite u s c sec 18a in response to american stores’ hart-scott--rodino filing the ftc conducted an investigation of the proposed merger and worked to negotiate a settlement with american stores the ftc and american stores negotiated a preliminary settlement of the ftc's concerns about the tender offer this preliminary settlement was reflected in two simultaneous actions taken by the ftc on date first the ftc filed an administrative complaint charging that american stores’ acquisition of lucky stores violated section of the clayton act ch 38_stat_731 as amended and codified pincite u s c sec and sec_5 of the federal trade commission act ch 38_stat_719 as amended and codified pincite u s c sec_45 second the ftc filed a proposed consent order proposed consent order as part of the proposed consent order the tender offer was permitted to proceed subject_to certain -- - conditions the conditions were contained in an agreement titled hold separate agreement hold separate agreement that agreement required american stores to a refrain from integrating the assets of american stores and lucky stores until american stores had divested itself of of it sec_54 alpha beta supermarkets in northern california b maintain separate books_and_records for the acquisition cc prevent any waste or deterioration of lucky stores’ california operations d refrain from replacing the executives of lucky stores e maintain lucky stores as a viable competitor in california f refrain from selling or otherwise disposing of lucky stores’ california warehouses distribution or manufacturing facilities and retail grocery stores g preserve separate purchasing for lucky stores’ retail grocery sales relying on the ftc’s proposed consent order of date american stores proceeded with its tender offer to purchase percent of lucky stores stock american stores’ tender offer for lucky stores stock was carried out by a wholly owned subsidiary of alpha beta alpha beta acquisition corp abac abac had been formed solely for the purpose of acquiring the stock of lucky stores on date abac acquired more than percent of the lucky stores common_stock at dollar_figure per share as between abac and the former lucky stores shareholders abac’s acceptance and purchase of stock was final and irrevocable petitioner’s objective in acquiring lucky stores was to achieve future long-term benefits from the merger of the alpha - beta chain of stores and lucky stores the long-term benefits being sought were a greater market share in the california grocery market greater operating efficiencies in the combined operations of the two chains and the adoption of some of the management operating policies of lucky stores such as lucky stores’ everyday low pricing policy on date abac was merged with and into lucky stores pursuant to short-form_merger provisions of the delaware general corporation law as a result of the short-form_merger abac disappeared and lucky stores became a wholly owned subsidiary of alpha beta the total consideration paid_by american stores in the tender offer and merger exceeded dollar_figure billion for purposes of state law the merger was final and irrevocable after its acquisition of lucky stores american stores complied with the requirements of the hold separate agreement and did not integrate the operations of lucky stores with the operations of alpha beta state of california’s actions in date american stores provided the state of california with the filings it had made with the ftc pursuant to section of the clayton act through that filing american stores gave formal notice to the state of california of its intentions to acquire all of the lucky stores stock and to merge abac into lucky stores --- - the ftc allowed in accordance with its regulations a comment period during which the public was invited to submit comments on the proposed consent order the attorney_general of california submitted comments expressing concern that american stores’ acquisition of lucky stores would reduce competition in the retail supermarket industry in california the ftc entered a final consent order on date on date the state of california filed suit against american stores abac and lucky stores in the united_states district_court for the central district of california district_court the state of california claimed that the merger violated federal and state antitrust laws by decreasing competition in the supermarket industry in california the state of california requested various forms of relief including rescinding the merger transaction a divestiture of lucky stores or alternatively a permanent hold separate agreement like the one that american stores had entered into with the ftc the district_court issued a temporary restraining order against american stores and lucky stores on date the order required the continuation of the hold separate agreement and the maintenance of the status quo at american stores and its subsidiaries and lucky stores and its subsidiaries until a hearing on the preliminary injunction could be held the opinion of the district_court in this matter was published as - state of 697_fsupp_1125 c d cal american stores appealed the decision of the district_court the court_of_appeals for the ninth circuit published its opinion in that appeal as state of 872_f2d_837 9th cir the court_of_appeals affirmed the district court's finding that california had shown a likelihood of success on the merits of the case and possible irreparable harm the court_of_appeals however found that the preliminary injunction ordered by the district_court was tantamount to an indirect divestiture which was not a remedy available to private plaintiffs under section of the clayton act the united_states supreme court granted certiorari to the state of california see 493_us_916 prior to granting certiorari justice o’connor entered a stay continuing the district court’s injunction pending further review by the supreme court see 495_us_271 the supreme court reversed the judgment of the court_of_appeals for the ninth circuit and remanded the case for further proceedings the supreme court held that divestiture is a form of injunctive relief within the meaning of section of the clayton act and that the district_court had the authority to divest the acquirer of any part of the acquirer’s ownership_interest in the acquired company see id the supreme court -- - answered the specific question before it stating we are merely confronted with the naked question whether the district_court had the power to divest american of any part of its ownership_interest in the acquired lucky stores either by forbidding the exercise of the owner's normal right to integrate the operations of the two previously separate companies or by requiring it to sell certain assets located in california we hold that such a remedy is a form of injunctive relief within the meaning of section of the clayton act id pincite the supreme court remanded the matter for further proceedings the court_of_appeals for the ninth circuit vacated part of its earlier opinion and remanded the case to the district_court the preliminary injunction obtained by the state of california was modified on at least four occasions a modification filed with the district_court on date permitted american stores to integrate specified northern california operations of alpha beta with specified northern california operations of lucky stores following a stipulated divestiture of specified alpha beta assets american stores ultimately settled the dispute with the attorney_general of california by entering into a stipulation for entry of consent decree on date the california consent decree the california consent decree did not require american stores to divest any of its lucky stores stock and lucky stores remains a wholly owned subsidiary of american stores instead the california consent decree required american stores to dispose_of approximately of it sec_175 southern california alpha beta stores and of its newly acquired southern california lucky stores together with most of the related alpha beta support facilities the california consent decree did not require petitioner to divest any supermarkets in northern california or nevada beyond those specified in the date modification on date pursuant to the california consent decree american stores sold its stock in alpha beta company for approximately dollar_figure million to food-4-less supermarkets inc at the time of the sale the assets of alpha beta included stores located in southern california the attorney_general of california and the district_court approved this transaction as fulfilling the requirements of the settlement agreement and the california consent decree from date and continuing throughout the course of antitrust litigation with california lucky stores was a member of american stores’ consolidated_group as such american stores included lucky stores in its consolidated financial statements and consolidated federal_income_tax returns lucky stores accounted for dollar_figure of the total american stores’ affiliated_group gross revenue of dollar_figure for the tax_year lucky stores was only a member of american stores’ consolidated_group during the tax_year for the period from date to date and dollar_figure of the total american stores’ affiliated_group gross revenue of dollar_figure for the tax_year in the tax_year return petitioner did not claim an ordinary and necessary business_expense deduction for the legal fees attributable to the ftc proceeding involving the acquisition of lucky stores petitioner incurred approximately dollar_figure million in such legal fees in the tax_year petitioner also did not deduct investment banking fees incurred in the acquisition of lucky stores stock instead petitioner capitalized all of these expenditures as costs incurred in the process of acquiring lucky stores from june of until the end of the tax_year american stores’ subsidiary lucky stores paid dollar_figure in legal fees to defend against the claims of the attorney_general of california for violations of federal and state antitrust laws arising from the acquisition of lucky stores american stores charged these legal fees to account no lucky acquisition and moved these expenses to american food and drug inc in the financial books_and_records of american food and drug inc for the tax_year american stores capitalized the dollar_figure for legal fees associated with the antitrust litigation with the attorney_general of california petitioner’s accountants prepared a journal entry for these legal fees on its consolidated corporation income_tax return for the tax_year petitioner reported on schedule m-1 a deduction for legal and related expenses in connection with ca attorney_general litigation in the amount of dollar_figure this deduction is found on the tax_return schedules m-1 and m-2 at the second page of statement of the return the tax_return includes this amount as a form-1120 u s_corporation income_tax return line-26 deduction as detailed on statement of the return during the tax_year american stores’ subsidiary lucky stores paid dollar_figure for legal fees associated with the antitrust litigation with the attorney_general of california american stores charged these legal fees to account no lucky acquisition and moved these expenses to alpha beta american stores capitalized the dollar_figure for legal fees on the financial books_and_records of alpha beta for the tax_year petitioner’s accountants prepared documentation for these legal fees on petitioner’s corporation income_tax return for the tax_year petitioners claimed a deduction for legal fees -- ca attorney_general litigation in the amount of dollar_figure the return includes this amount as a form-1120 line-26 deduction during the tax_year american stores’ subsidiary lucky stores paid dollar_figure for legal fees associated with the antitrust litigation with the attorney_general of california of the dollar_figure lucky stores paid dollar_figure to the law firm of sonnenschein carlin nath for legal work on the antitrust case and paid dollar_figure for other expenses related to the antitrust case on petitioner’s corporation income_tax return for the tax_year petitioner claimed a deduction on form_1120 line for various items including litigation expenses of dollar_figure american stores included the dollar_figure for legal fees and costs identified above in the litigation expenses for financial reporting purposes american stores was required to account for its acquisition of lucky stores using the purchase_accounting method pursuant to accounting practices board opinion no apb under this method american stores’ acquisition was treated as an acquisition of lucky stores’ assets lucky stores’ liabilities were treated as if they were assumed by american stores in this hypothetical asset acgquisition under the purchase_accounting method petitioner was required to identify and quantify all of lucky stores’ ‘on date american stores filed a form_8023 corporate qualified_stock_purchase elections related to the acquisition by american stores of lucky stores and related entities in the lucky stores affiliated_group -- - liabilities including liabilities for current and pending litigation the legal fees associated with lucky stores’ current and pending litigation were required to be capitalized under the purchase_accounting method because they were considered liabilities that american stores assumed in the hypothetical asset purchase and as such the legal fees and other liabilities were treated as additional consideration that american stores paid for lucky stores’ assets in addition to the legal fees related to the state of california’s antitrust suit petitioner also capitalized under the purchase_accounting method more than dollar_figure million of lucky stores’ legal fees incurred in connection with employment discrimination suits torts and other litigation although petitioner capitalized these legal expenses for financial_accounting purposes under the purchase_accounting method petitioner claimed them as ordinary and necessary business_expenses on its consolidated federal_income_tax returns for the and tax years with the exception of the legal fees incurred in connection with the state of california's antitrust suit respondent allowed petitioner to deduct for federal_income_tax purposes the legal fees related to lucky stores that petitioner had capitalized under the purchase_accounting method for financial reporting purposes in the notice_of_deficiency respondent disallowed legal fees incurred by petitioner in defending against the state of - california’s antitrust suit respondent disallowed dollar_figure of deductions for legal fees claimed for the tax_year and disallowed separate deductions of dollar_figure and dollar_figure for legal fees claimed for the tax_year discussion the issue for decision is whether legal fees incurred in connection with the state of california’s antitrust litigation are deductible as ordinary and necessary business_expenses under sec_162 respondent determined that the legal fees must be capitalized pursuant to sec_263 petitioner argues that the legal fees were postacquisition expenditures incurred in defending its business operations income_tax deductions are a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer see rule a 503_us_79 moreover deductions are strictly construed and allowed only as there is clear provision therefor indopco inc v commissioner supra pincite quoting 292_us_435 the principal difference between a deduction and an item that must be capitalized and amortized is the timing of the recovery_of the expenditure the supreme court in indopco inc 7unless otherwise indicated section references are to the internal_revenue_code applicable to the subject years and rule references are to the tax_court rules_of_practice and procedure v commissioner supra pincite explained the primary effect of characterizing a payment as either a business_expense or a capital_expenditure concerns the timing of the taxpayer's cost_recovery while business_expenses are currently deductible a capital_expenditure usually is amortized and depreciated over the life of the relevant asset or where no specific asset or useful_life can be ascertained is deducted upon dissolution of the enterprise through provisions such as these the code endeavors to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in a more accurate calculation of net_income for tax purposes to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 respondent argues that the legal fees were neither ordinary nor for carrying on any trade_or_business but were expenditures associated with the acquisition of a capital_asset in one sense the term ordinary in sec_162 prevents the deduction of expenses that are not normally incurred in the type of business in which the taxpayer is engaged ordinary in the sense of normal usual or customary in a taxpayer’s trade_or_business 308_us_488 more importantly the term ordinary serves as a means to clarify the distinction often difficult between those expenses that are currently deductible and those that are in the nature of capital - - expenditures which if deductible at all must be amortized over the useful_life of the asset 383_us_687 expenses_incurred in defending a business and its policies from attack are generally ordinary and necessary---and deductible- -business expenses see eg 320_us_467 a dentist's mail order business faced ruin when the postmaster general deprived him of access to the mails the supreme court held that his legal fees incurred in litigating the propriety of the postmaster general’s order were properly deductible as ordinary and necessary business_expenses commissioner v tellier supra holding that the taxpayer’s legal costs incurred in his defense against charges of past criminal conduct arising out of his business activities were deductible under sec_162 on the other hand no current deduction is allowed for a capital_expenditure see sec_263 indopco inc v commissioner supra pincite a particular cost no matter what its type may be deductible in one context but may be regquired to be capitalized in another context simply because other cases have allowed a current deduction for similar expenses in different contexts does not require the same result here for example in 418_us_1 the supreme court made the following observation about wages paid_by a taxpayer in its trade_or_business of course reasonable wages paid in the carrying on of a trade_or_business qualify as a deduction from gross_income but when wages are paid in connection with the construction or acquisition of a capital_asset they must be capitalized and are then entitled to be amortized over the life of the capital_asset so acquired petitioner’s reliance on 694_f2d_703 fed cir and e i du pont de nemours co v united stat432_f2d_1052 3d cir to support the proposition that expenses_incurred in an antitrust defense are always deductible is misplaced as previously indicated expenditures which otherwise might qualify as currently deductible must be capitalized if they are incurred in connection with the acquisition of a capital_asset commissioner v idaho power co supra pincite as stated in 688_f2d_1376 11th cir the requirement that costs be capitalized extends beyond the price payable to the seller to include any costs incurred by the buyer in connection with the purchase such as appraisals of the property or the costs of meeting any conditions of the sale see eg 397_us_572 90_sct_1302 25_led_577 397_us_580 90_sct_1307 l bd 2d further the code provides that the requirement of capitalization takes precedence over the allowance of deductions s sec_161 sec_261 see generally 418_us_1 94_sct_2757 41_led_535 thus an expenditure that would ordinarily be a deductible expense must nonetheless be capitalized if it 1s incurred in connection with the acquisition of a capital_asset the function of these rules is to achieve an accurate measure of net_income for the year by matching outlays - - with the revenues attributable to them and recognizing both during the same taxable_year when an outlay is connected to the acquisition of an asset with an extended life it would understate current net_income to deduct the outlay immediately x ‘we do not use the term capital_asset in the restricted sense of sec_1221 instead we use the term in the accounting sense to refer to any asset with a useful_life extending beyond one year distinguishing between expenses that can be deducted under sec_162 and those that must be capitalized under sec_263 is not always an easy task as the supreme court has noted the cases sometimes appear difficult to harmonize and each case ‘turns on its special facts ’ indopco inc v commissioner supra pincite quoting deputy v du pont supra pincite after considering all the facts and circumstances we must determine whether the costs incurred in defending the state of california’s antitrust litigation are better viewed as costs associated with defending a business or as costs associated with facilitating a capital_transaction see 397_us_572 in woodward the supreme court rejected a subjective primary purpose test in favor of the objective origin_of_the_claim_test used in 372_us_39 under the origin_of_the_claim_test the nature of the transaction out of which the expenditure in controversy arose governs whether the item is a deductible expense or a capital_expenditure regardless of the motives of the payor making the payment see - woodward v commissioner supra pincite in determining whether legal fees paid for business advice and counsel are capital we look to the nature of the services performed by the adviser rather than the designation or treatment by the taxpayer see 76_tc_351 affd 722_f2d_1462 9th cir 63_tc_86 affd 539_f2d_409 5th cir our inquiry focuses on whether the services were performed in the process of defending the business or whether the services were performed in the process of effecting a change in corporate structure for the benefit of future operations see indopco inc v commissioner u s pincite in 397_us_580 the supreme court held that litigation expenses_incurred to determine the price of stock whose title had already passed to the acquiring_corporation under state law were costs that arose out of the acquisition process itself and therefore capital and nondeductible in 112_tc_89 this court analyzed a similar question by asking whether the expenses were sufficiently related to the acquisition process and essential to the achievement of the long-term benefits of the acquisition see id pincite in applying the origin_of_the_claim_test courts look beyond the formal characterization of the claim see 473_f2d_1217 7th cir all the circumstances surrounding the claim must be considered see id pincite the district_court described the state of california’s antitrust complaint in the following terms the state requests a preliminary injunction preventing and restraining alpha beta and lucky and all persons acting on their behalf from taking any_action either directly or indirectly in furtherance of the proposed acquisition of lucky and requiring alpha beta to hold and operate separately all of lucky’s california assets and businesses pending final adjudication of the merits of this action and such injunctive relief including recission as is necessary and appropriate to prevent the effect of the unlawful activities alleged complaint pincite furthermore the state seeks to permanently enjoin alpha beta and lucky from carrying out any agreement understanding or plan the effect of which would be to combine the supermarket business of alpha beta and lucky state of 697_fsupp_1125 c d cal the supreme court described the complaint in the following terms the state sued claiming that the merger violates the federal antitrust laws and will harm consumers in california cities the complaint prayed for a preliminary injunction requiring american to operate the acquired stores separately until the case is decided and then to divest itself of all of the acquired assets located in california 495_us_271 in 526_f2d_135 6th cir legal expenses paid in settlement of a derivative action were held to be nondeductible capital expenditures the court found that the origin of the derivative claim was the taxpayer’s efforts to acquire the shareholder’s stock the court stated that although conserving the stock’s value was the immediate purpose of the derivative action the test of deductibility relates to the origin rather than the purpose - - the supreme court held the district_court had the power to divest american of any part of its ownership interests in the acquired lucky stores either by forbidding the exercise of the owner’s normal right to integrate the operations of the two previously separate companies or by requiring it to sell certain assets located in california under section of the clayton act id pincite the claim of the state of california that gave rise to petitioner’s legal fees was an alleged violation of section of the clayton act that section prohibits the acquisition of stock or assets in another company if the effect of such acquisition may be substantially to lessen competition or tend to create a monopoly u s c sec the antitrust claim in the instant case involved american stores’ right to acguire lucky stores the legal fees incurred in the antitrust action arose out of and were incurred in connection with petitioner’s acquisition of lucky stores petitioner places great emphasis on the fact that legal_title to all the lucky stores shares had passed before the antitrust litigation was commenced in united_states v hilton hotels corp supra pincite the supreme court noted that the prior passage of title in the underlying stock acquisition in question was a distinction without a difference in deciding whether costs of litigation arose out of the process of -- - acquisition this court reached a similar result in 104_tc_584 affd without published opinion 142_f3d_442 9th cir at the time the antitrust legal fees were being incurred the supreme court described the status of the merger involved in this case in the following terms thus as a matter of legal form american and lucky were merged into a single corporate entity on date but as a matter of practical fact their business operations have not yet been combined california v american stores co u s pincite on this same point the district_court noted if the hold separate agreement has meaning this is not a completed merger alpha beta and lucky pursuant to the hold separate agreement are performing numerous functions as separate entities they retain their separate names and with them their respective corporate identities while defendants maintain that it is verbal calisthenics to issue injunctive relief to stop a merger contending that such is tantamount to divestiture they nevertheless ask the court to perform a linguistic triathalon to understand how a hold separate agreement is equivalent to a completed merger the court is unable to make such a leap in reasoning state of cal v american stores co f_supp pincite fn ref omitted when the legal fees were incurred the substance of the merger was not complete despite the passage of title in the lucky stores shares the hold separate agreement and the subseguent injunction issued by the district_court preserved the status quo that existed prior to the lucky stores acquisition by preventing the integration of the two supermarket chains in order - - to protect the california consumers from anticompetitive behavior until the injunction was lifted american stores faced the possibility of divestiture petitioner’s objective in acquiring lucky stores was to achieve future long-term benefits from the merger of the alpha beta chain of stores and lucky stores these benefits could not be realized if the state of california’s antitrust suit was successful although petitioner became the owner of lucky stores it was unable to realize the long-term benefits being sought until the antitrust suit was resolved the origin of the state of california’s antitrust suit was american stores’ acquisition of lucky stores the expenditure of funds to defend against the antitrust litigation conferred long- term benefits on american stores american stores was not defending an existing business structure from attack rather it was attempting to establish its right to create such a structure these benefits are comparable to the benefits that were required to be capitalized in 503_us_79 we hold that petitioner is not entitled to deduct the legal fees it incurred in contesting the state of california’s antitrust suit decision will be entered under rule
